DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note on Priority Date
	The independent claims, claims 1, 6, 11 and 16, recite "wherein the predetermined interrupt condition is provided by the STA in the UL MU enable mode to transition the STA to the UL MU disable mode when the STA is unable to respond to a UL MU operation" 
Note that the first underlined feature, "the predetermined interrupt condition" has not been identified in the provisional application, 62/884865, so that the priority date (08/09/2019) of the provisional application for the first underlined feature cannot be claimed. However, the first underlined feature has been identified in a patent application, 16/692587 so the priority date for the first underlined feature is 11/22/2019.
Note that the second underlined feature, "when the STA is unable to respond to a UL MU operation", has not been identified in the provisional application, 62/884865, and the patent application, 16/692587, so the priority date for the second underlined feature can be neither 08/09/2019 nor 11/22/2019. The priority date for the second underlined feature becomes its filing date of 10/06/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 8, 11 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US 2020/0029350, “Asterjadhi”) in view of Li et al. (US 2020/0288496, “Li”) and its provisional application, 62/814,183 (“183”).
Examiner’s note: in what follows, references are drawn to Asterjadhi unless otherwise mentioned.
Asterjadhi discloses “Quality of Service (QOS) for Uplink Access A Wireless Local Area Network (WLAN)” (Title) and comprises the following features:
Regarding claim 1, a method for transitioning a station (STA) to an uplink multi-user (UL MU) disable mode, comprising; 
entering, with the STA, a UL MU enable mode ([0058] “the AP may attempt to satisfy a QoS parameter of the STA by selecting an appropriate uplink access mode. For example, the AP may select the UL-MU scheduled access mode and may allocate uplink resources for the STA to use”); and 
determining whether to transition the STA to a UL MU disable mode based on a predetermined interrupt condition ([0080] “In this case, the first AP 102 may notify the first STA 144 of such conditions so that the first STA 144 may take action. For example, in cases where the first AP 102 cannot satisfy the QoS parameters of the first STA 144, the first AP 102 may permit the first STA 144 to operate in the SU access mode, the MU EDCA access mode or the LL access mode (using contention-based access such as EDCA). … the first AP 102 may set an UL MU Disable bit to a second value (such as “1”) to indicate that the first AP 102 is operating in the MU EDCA access mode and to cause the first STA 144 to enable contention-based access.”, and [0057] “Contention-based uplink access may be referred to as unscheduled access because a STA would contend for access rather than having resources allocated or scheduled for it.” Note that the recited predetermined interrupt condition will be discussed in view of Li.).
It is noted that while disclosing mode changing for UL MU, Asterjadhi does not specifically teach about a transition to an UL MU disable mode when a condition is satisfied. It, however, had been known before the effective filing date as shown by Li as follows;
wherein the predetermined interrupt condition is provided by the STA in the UL MU enable mode to transition the STA to the UL MU disable mode ([Li, 0091] “the communication techniques may allow electronic device 110-1 to use an uplink multi-user data disable bit to selectively control the use of uplink OFMDA or uplink MIMO”, and [Li, 0089] “an uplink multi-user data disable may be redefined to allow electronic device 110-1 to indicate that, when this bit is set by electronic device 110” See [183, 011]) when the STA is unable to respond to a UL MU operation ([Li, 0091] “when a transmit duration is less than or equal to a maximum uplink multi-user transmit duration.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Asterjadhi's features by using the features of Li in order to maximize transmission time for uplink multi-user communication in a coexistence situation such that “a client may need to use timesharing between a Wi-Fi radio and the other radio(s). During timesharing, when another radio is in operation, the Wi-Fi radio is disabled, and vice versa.” [Li, 0008]. 

Regarding claim 6, it is a system claim corresponding to the method claim 1, except the limitations “the STA” (See Fig. 1; 144 “Uplink Transmission Unit”) , “a memory” ([0127 and Fig. 10] “FIG. 10 shows a block diagram of an example AP 1000” and 1020 “Memory”), and “a processor” ([0127 and Fig. 10] “The AP 1000 includes at least one processor 1010 (collectively “the processor 1010”)”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 11, a method for transitioning a station (STA) to an uplink multi-user (UL MU) enable mode, comprising; 
entering, with the STA, a UL MU disable mode ([0080] “In this case, the first AP 102 may notify the first STA 144 of such conditions so that the first STA 144 may take action. For example, in cases where the first AP 102 cannot satisfy the QoS parameters of the first STA 144, the first AP 102 may permit the first STA 144 to operate in the SU access mode, the MU EDCA access mode or the LL access mode (using contention-based access such as EDCA); and 
determining whether to transition the STA to the UL MU enable mode based on a predetermined interrupt condition ([0058] “the AP may attempt to satisfy a QoS parameter of the STA by selecting an appropriate uplink access mode. For example, the AP may select the UL-MU scheduled access mode and may allocate uplink resources for the STA to use” Note that the recited predetermined interrupt condition will be discussed in view of Li.).
It is noted that while disclosing mode changing for UL MU, Asterjadhi does not specifically teach about a transition to an UL MU enable mode when a condition is satisfied. It, however, had been known before the effective filing date as shown by Li as follows;
wherein the predetermined interrupt condition is provided by the STA in the UL MU disable mode to transition the STA to the UL MU enable mode ([Li, 0091] “the communication techniques may allow electronic device 110-1 to use an uplink multi-user data disable bit to selectively control the use of uplink OFMDA or uplink MIMO”, and [Li, 0089] “an uplink multi-user data disable may be redefined to allow electronic device 110-1 to indicate that, when this bit is set by electronic device 110” See [183, 011]) when the STA is able to respond to a UL MU operation ([Li, 0091] “when a transmit duration is less than or equal to a maximum uplink multi-user transmit duration.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Asterjadhi's features by using the features of Li in order to maximize transmission time for uplink multi-user communication in a coexistence situation such that “a client may need to use timesharing between a Wi-Fi radio and the other radio(s). During timesharing, when another radio is in operation, the Wi-Fi radio is disabled, and vice versa.” [Li, 0008].

Regarding claim 16, it is a system claim corresponding to the method claim 11, except the limitations “the STA” (See Fig. 1; 144 “Uplink Transmission Unit”) , “a memory” ([0127 and Fig. 10] “FIG. 10 shows a block diagram of an example AP 1000” and 1020 “Memory”), and “a processor” ([0127 and Fig. 10] “The AP 1000 includes at least one processor 1010 (collectively “the processor 1010”)”) and is therefore rejected for the similar reasons set forth in the rejection of claim 11.

With respect to dependent claims:
Regarding claims 3 and 8, the method of claim 1 and the system of claim 6, respectively, wherein the predetermined interrupt condition includes an occurrence of a co-existence with a medium request in the UL MU enable mode ([Li, 0006] “In order to accommodate such a coexistence situation, IEEE 802.11ax has defined two bits in a media access control (MAC) header that can be used by a client to inform the access point of: uplink multi-user disable, in which all uplink OFDMA operations are disabled for this client”. See [183, 007].).

Claim(s) 2, 7, 12 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US 2020/0029350, “Asterjadhi”) in view of Li et al. (US 2020/0288496, “Li”) and its provisional application, 62/814,183 (“183”) and further in view of Seok (US 2016/0105836).
Examiner’s note: in what follows, references are drawn to Asterjadhi unless otherwise mentioned.
Regarding claims 2 and 7, it is noted that while disclosing mode changing for UL MU, Asterjadhi does not specifically teach about channel switching for changing the modes. It, however, had been known before the effective filing date as shown by Seok as follows;
the method of claim 1 and the system of claim 6, respectively, wherein the predetermined interrupt condition includes an occurrence of channel switching in the UL MU enable mode ([Seok, 0253] “The unicast trigger information for the individual STA may be included in data (e.g., an MPDU or APDU) for the STA and may include information about the channel (or subchannel) allocated (i.e., dynamically switched) to the STA for UL MU transmission (e.g., UL OFDMA PPDU transmission) following the DL MU MIMO PPDU.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Asterjadhi's features by using the features of Seok in order to achieve high speed, reliability and coverage of a network such that “a method and apparatus for dynamically allocating resources in a High Efficiency WLAN (HEW)” [Seok, 0010].

Regarding claims 12 and 17, it is noted that while disclosing mode changing for UL MU, Asterjadhi does not specifically teach about channel switching for changing the modes. It, however, had been known before the effective filing date as shown by Seok as follows;
the method of claim 1 and the system of claim 6, respectively, wherein the predetermined interrupt condition includes an occurrence of a timeout operation in the UL MU disable mode for channel switching ([Seok, 0253] “The unicast trigger information for the individual STA may be included in data (e.g., an MPDU or APDU) for the STA and may include information about the channel (or subchannel) allocated (i.e., dynamically switched) to the STA for UL MU transmission (e.g., UL OFDMA PPDU transmission) following the DL MU MIMO PPDU.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Asterjadhi's features by using the features of Seok in order to achieve high speed, reliability and coverage of a network such that “a method and apparatus for dynamically allocating resources in a High Efficiency WLAN (HEW)” [Seok, 0010].

Claim(s) 13, 15, 18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US 2020/0029350, “Asterjadhi”) in view of Li et al. (US 2020/0288496, “Li”) and its provisional application, 62/814,183 (“183”) and further in view of Yoshimura et al. (US 2018/0110070, “Yoshimura”).
Examiner’s note: in what follows, references are drawn to Asterjadhi unless otherwise mentioned.
Regarding claims 13 and 18, it is noted that while disclosing mode changing for UL MU, Asterjadhi does not specifically teach about timeout for changing the modes. It, however, had been known before the effective filing date as shown by Yoshimura as follows;
the method of claim 11 and the system of claim 16, respectively, wherein the predetermined interrupt condition includes an occurrence of a timeout operation in the UL MU disable mode for a co- existence with a medium request ([Yoshimura, 0089] “The terminal devices 2-1 suitably setting the MU participation frame transmission time limit enables UL-MU transmission with a low overhead to be realized.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Asterjadhi's features by using the features of Yoshimura in order to effectively control wireless data traffic between a terminal and a base station such that “a method of realizing uplink multiple access while reducing complexity of wireless networks due to exchange of control information.” [Yoshimura, 0010].

Regarding claims 15 and 20, the method of claim 11 and the system of claim 16, respectively, further comprising: 
transitioning the STA to the UL MU enable mode based on the predetermined interrupt condition ([Yoshimura, 0104] “where no MU participation frame is detected within the preset MU participation frame transmission time limit, UL-MU transmission can be performed after standing by for a predetermined amount of time.”); and 
transitioning the STA back to the UL MU disable mode after a timeout happens for the predetermined interrupt condition in the UL MU enable mode ([Yoshimura, 0127 and Fig. 6] “the terminal device 1-2 and terminal devices 2-2 may be set to initiate transmission at a point after standing by for a preset amount of time after the start point of each slot. The standby time is preferably shared between the terminal device 1-2 and terminal devices 2-2.”).
The rational and motivation for adding this teaching of Yoshimura is the same as for claim 13. 

Allowable Subject Matter
Claims 4-5, 9-10, 14 and 19 objected to as being dependent upon a rejected base claim, but be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411